Citation Nr: 0319650	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-36 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for tremors of the left 
upper extremity, claimed as due to undiagnosed illness.

3.  Entitlement to an evaluation in excess of 10 percent for 
tremors of the right upper extremity due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from several rating decisions by Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  The claim concerning 
chronic fatigue syndrome arose from a June 1995 rating 
action.  The claim for an increased rating arose from a 
November 1997 rating action, and the claim for service 
connection for the left upper extremity disability arose from 
a July 2001 rating decision.  

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability due 
to service connected disabilities from February 14, 2001.  


REMAND

Applicable regulations provide that a hearing on appeal will 
be granted if an appellant expresses a desire to appear in 
person.  See 38 C.F.R. § 20.700(a) (2002).  On VA Form 9, 
Appeal to the Board of Veterans' Appeals, received in January 
2002, the veteran indicated that he wants a hearing before 
the Board at a local VA office.  As he has a right to such a 
hearing, this case will be remanded so that such hearing may 
be scheduled.

In addition, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles v. 
Principi, 16 Vet. App. 370 (2002).

A review of the record reveals that the veteran has not been 
notified by VA as to the evidence which would be needed to 
substantiate his claims, whether VA or the claimant is 
expected to obtain and submit such evidence, or any other 
aspects of the VCAA and its implementing regulations in the 
context of this appeal.  Recent case law precludes the Board 
from curing this defect on its own.  Accordingly, the case 
must be remanded to accomplish that cure.  

Lastly, the record shows that in January 1997, the veteran 
expressed his disagreement with a December1996 rating action 
that denied service connection for right hip pain and 
weakness on the right side of his body as due to an 
undiagnosed illness.  It therefore becomes necessary for the 
veteran to be issued a statement of the case with respect to 
this issue, in order to give him an opportunity to perfect an 
appeal with respect to it. 

Under the circumstances, this case is REMANDED for the 
following:

1.  All notification and development requirements 
of the VCAA should be satisfied, and in particular, 
the veteran should be advised of any information, 
and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate 
his claims on appeal and whether he or the VA is 
responsible to obtain such evidence.

2.  The veteran should be provided a statement of 
the case regarding his claim for service connection 
for right hip pain and weakness on the right side 
of his body as due to an undiagnosed illness.  This 
document should address all aspects of that claim.  
Further, the veteran should be advised that, if he 
wishes the Board to address this matter, he must 
submit a timely substantive appeal in response to 
the statement of the case.  

3.  The veteran should then be scheduled for a 
hearing before a Veterans Law Judge at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to afford the veteran due process 
of law, the notice required by the VCAA, and his right to a 
hearing before the Board.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




